                   Case 4:18-cr-01013-DTF Document 118 Filed 11/20/19 Page 1 of 4



                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF ARIZONA
United States of America
                                                            MISDEMEANOR
    v.                                                      JUDGMENT IN A CRIMINAL CASE
                                                            (For Offenses Committed On or After November 1, 1987)
Matthew Bowen
                                                            No. CR-18-01013-001-TUC-DTF
                                                            Sean Christopher Chapman (Retained)
                                                            Attorney for Defendant



THE DEFENDANT ENTERED A PLEA OF guilty on 8/08/2019 to the Information.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY
OF THE FOLLOWING OFFENSE(S): violating Title 18, U.S.C. §242, Deprivation of Rights Under
Color of Law, a Misdemeanor offense, as charged in the Information.

IT IS THE JUDGMENT OF THIS COURT THAT the defendant is hereby placed on
PROBATION for a term of THIRTY-SIX (36) MONTHS. The defendant shall report to the
probation office within 72 hours of sentencing.

IT IS ORDERED the Indictment is dismissed on motion of the United States.

                                     CRIMINAL MONETARY PENALTIES

The defendant shall pay to the Clerk the following total criminal monetary penalties:

SPECIAL ASSESSMENT: $25.00                         FINE: WAIVED

RESTITUTION: To be Ordered on a future date.

The defendant shall pay a special assessment of $25.00 which shall be due immediately. Payment of
this assessment shall not be payable until you have satisfied all outstanding court-ordered fines, orders
of restitution, and any other obligation related to victim-compensation arising from the criminal
convictions on which the special assessment is based.

The Court finds the defendant does not have the ability to pay a fine and orders the fine waived.

If incarcerated, payment of criminal monetary penalties are due during imprisonment at a rate of not less than $25 per quarter
and payment shall be made through the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary
payments shall be made to the Clerk of U.S. District Court, Attention: Finance, Suite 130, 401 West Washington Street, SPC 1,
Phoenix, Arizona 85003-2118. Payments should be credited to the various monetary penalties imposed by the Court in the
priority established under 18 U.S.C. § 3612(c). The total special assessment of $25.00 shall be paid pursuant to Title 18, United
States Code, Section 3013 for Count 1 of the Complaint.
                   Case 4:18-cr-01013-DTF Document 118 Filed 11/20/19 Page 2 of 4
CR-18-01013-001-TUC-DTF                                                                                           Page 2 of 4
USA vs. Matthew Bowen
Any unpaid balance shall become a condition of supervision and shall be paid within 90 days prior to the expiration of
supervision. Until all restitutions, fines, special assessments and costs are fully paid, the defendant shall immediately notify the
Clerk, U.S. District Court, of any change in name and address. The Court hereby waives the imposition of interest and penalties
on any unpaid balances.

                                                        PROBATION

It is ordered that while on probation, the defendant must comply with the mandatory and standard
conditions of supervision as adopted by this court, in General Order 17-18, which incorporates the
requirements of USSG §§ 5B1.3 and 5D1.2. Of particular importance, the defendant must not commit
another federal, state, or local crime during the term of supervision. Within 72 hours of sentencing or
release from the custody of the Bureau of Prisons the defendant must report in person to the Probation
Office in the district to which the defendant is released. The defendant must comply with the following
conditions:

                                            MANDATORY CONDITIONS

1)      You must not commit another federal, state or local crime.
2)      You must not unlawfully possess a controlled substance. The use or possession of marijuana,
        even with a physician's certification, is not permitted.
3)      You must refrain from any unlawful use of a controlled substance. The use or possession of
        marijuana, even with a physician's certification, is not permitted. Unless suspended by the Court,
        you must submit to one drug test within 15 days of placement on probation and at least two
        periodic drug tests thereafter, as determined by the court.

                                              STANDARD CONDITIONS

1)      You must report to the probation office in the federal judicial district where you are authorized
        to reside within 72 hours of sentencing or your release from imprisonment, unless the probation
        officer instructs you to report to a different probation office or within a different time frame.
2)      After initially reporting to the probation office, you will receive instructions from the court or
        the probation officer about how and when you must report to the probation officer, and you must
        report to the probation officer as instructed.
3)      You must not knowingly leave the federal judicial district where you are authorized to reside
        without first getting permission from the court or the probation officer.
4)      You must answer truthfully the questions asked by your probation officer.
5)      You must live at a place approved by the probation officer. If you plan to change where you live
        or anything about your living arrangements (such as the people you live with), you must notify
        the probation officer at least 10 days before the change. If notifying the probation officer in
        advance is not possible due to unanticipated circumstances, you must notify the probation
        officer within 72 hours of becoming aware of a change or expected change.
6)      You must allow the probation officer to visit you at any time at your home or elsewhere, and
               Case 4:18-cr-01013-DTF Document 118 Filed 11/20/19 Page 3 of 4
CR-18-01013-001-TUC-DTF                                                                 Page 3 of 4
USA vs. Matthew Bowen

      you must permit the probation officer to take any items prohibited by the conditions of your
      supervision that he or she observes in plain view.
7)    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the
      probation officer excuses you from doing so. If you do not have full-time employment you must
      try to find full-time employment, unless the probation officer excuses you from doing so. If you
      plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer at least 10 days in advance is not possible due to unanticipated
      circumstances, you must notify the probation officer within 72 hours of becoming aware of a
      change or expected change.
8)    You must not communicate or interact with someone you know is engaged in criminal activity.
      If you know someone has been convicted of a felony, you must not knowingly communicate or
      interact with that person without first getting the permission of the probation officer.
9)    If you are arrested or questioned by a law enforcement officer, you must notify the probation
      officer within 72 hours.
10)   You must not own, possess, or have access to a firearm, ammunition, destructive device, or
      dangerous weapon (i.e., anything that was designed, or was modified for, the specific purpose of
      causing bodily injury or death to another person such as nunchakus or tasers).
11)   You must not act or make any agreement with a law enforcement agency to act as a confidential
      human source or informant without first getting the permission of the court.
12)   If the probation officer determines that you pose a risk to another person (including an
      organization), the probation officer may require you to notify the person about the risk and you
      must comply with that instruction. The probation officer may contact the person and confirm
      that you have notified the person about the risk.
13)   You must follow the instructions of the probation officer related to the conditions of
      supervision.

                                     SPECIAL CONDITIONS

The following special conditions are in addition to the conditions of supervised release or supersede
any related standard condition:

1)    You must provide the probation officer with access to any requested financial information and
      authorize the release of any financial information. The probation office may share financial
      information with the U.S. Attorney’s Office.
2)    You must complete 150 hours of community service at the rate of not less than 10 hours per
      month as approved and directed by the probation officer, to be completed by the 36 month term
      of probation.
                          Case 4:18-cr-01013-DTF Document 118 Filed 11/20/19 Page 4 of 4
CR-18-01013-001-TUC-DTF                                                                                                           Page 4 of 4
USA vs. Matthew Bowen

3)        You must not contact the following victim(s), A.L.-A., and the probation officer will verify
          compliance.
4)        You must make restitution in accordance with 18 U.S.C. §§ 3663, and 3663A.

THE COURT FINDS that you have been sentenced in accordance with the terms of the plea
agreement and that you have waived your right to appeal and to collaterally attack this matter. The
waiver has been knowingly and voluntarily made with a factual basis and with an understanding of the
consequences of the waiver.

The Court may change the conditions of probation or supervised release or extend the term of
supervision, if less than the authorized maximum, at any time during the period of probation or
supervised release. The Court may issue a warrant and revoke the original or any subsequent sentence
for a violation occurring during the period of probation or supervised release.


Date of Imposition of Sentence: Wednesday, November 20, 2019


          Dated this 20th day of November, 2019.




                                                                              RETURN

 I have executed this Judgment as follows:
                                                                                                                              , the institution
 defendant delivered on                                          to                                     at
 designated by the Bureau of Prisons with a certified copy of this judgment in a Criminal case.


 United States Marshal                                                                            By:        Deputy Marshal



CR-18-01013-001-TUC-DTF- Bowen               11/20/2019 - 1:04 PM
